Exhibit 10.1

FIRST AMENDMENT

TO

FIRST AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

GLADSTONE LAND LIMITED PARTNERSHIP

THIS FIRST AMENDMENT (this “Amendment”) to the FIRST AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF GLADSTONE LAND LIMITED PARTNERSHIP (the
“Partnership”) is made and entered into to be effective as of August 10, 2016.
Capitalized terms used herein and not defined herein shall have the meanings
ascribed thereto in the First Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of October 7, 2014 (“Partnership
Agreement”).

W I T N E S S E T H:

WHEREAS, the Certificate of Limited Partnership of the Partnership was filed in
the office of the Secretary of State of the State of Delaware on December 31,
2003;

WHEREAS, Gladstone Land Partners, LLC, a Delaware limited liability company (the
“General Partner”), is the sole general partner of the Partnership;

WHEREAS, Gladstone Land Corporation, a Maryland corporation (the “Parent”), is
the sole member of the General Partner;

WHEREAS, pursuant to Section 4.03 of the Partnership Agreement, the General
Partner is permitted to cause the Partnership to issue additional Partnership
Units, for any Partnership purpose, at any time or from time to time, to the
Partners (including the Parent) or to other Persons, for such consideration and
on such terms and conditions as shall be established by the General Partner and
such additional Partnership Units may be issued in one or more classes, or one
or more series of any of such classes, with such designations, preferences and
relative participating, optional or other special rights, powers and duties as
shall be determined by the General Partner and set forth in a written document
thereafter attached to and made an exhibit to the Partnership Agreement (a
“Partnership Unit Designation”);

WHEREAS, pursuant to Section 15.15 of the Partnership Agreement, the Partnership
Agreement may be amended by the General Partner without the consent of the
Limited Partners to set forth the designations, preferences or other rights,
voting powers, restrictions, limitations as to distributions, qualifications or
terms or conditions of redemption of the holders of any additional Partnership
Units and to issue additional Partnership Interests in accordance with
Section 4.03; and

WHEREAS, the General Partner desires to establish a new series of Preferred
Units, which shall be referred to as “Series A Preferred Units”, and to amend
the Partnership Agreement, pursuant to, and in accordance with, the Partnership
Agreement, for the purpose of setting forth the rights and preferences of the
Series A Preferred Units.



--------------------------------------------------------------------------------

NOW, THEREFORE, the General Partner has set forth in this Amendment and in the
related Partnership Unit Designation to be attached to and made Exhibit SA to
the Partnership Agreement the preferences and other rights, voting powers,
restrictions, limitations as to payments, qualifications and terms and
conditions of redemption of the Series A Preferred Units.

1. Terms of Series A Preferred Units.

(a) In making distributions pursuant to Article V of the Partnership Agreement
and allocations pursuant to Article VI of the Partnership Agreement, the General
Partner shall take into account the provisions of Exhibit SA.

2. Article XIII Amendments.

(a) Article XIII of the Partnership Agreement shall be amended by deleting the
existing Section 13.02(a)(iv) and adding the following new Section 13.02(a)(iv):

“Fourth, to the holders of Series A Preferred Units, in accordance with the
terms of Exhibit SA.”

(b) Article XIII of the Partnership Agreement shall be amended by adding the
following new Section 13.02(a)(v):

“The balance, if any, to the Holders in amounts equal to their respective
Capital Account balances, after giving effect to all contributions,
distributions and allocations for all periods, including after giving effect to
the distributions pursuant to Section 13.02(a)(iv).”

3. Exhibits. The Partnership Agreement is hereby supplemented by adding after
Exhibit E-2 to the Partnership Agreement the following new Exhibit SA to the
Partnership Agreement:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Gladstone Land Partners, LLC, as the sole general partner of
the Partnership, has executed this Amendment as of the date first written above,
and the Partnership Agreement is hereby amended by giving effect to the terms
set forth herein as of such date.

 

GENERAL PARTNER: Gladstone Land Partners, LLC         By:   Gladstone Land
Corporation, its sole member   By:  

/s/ David J. Gladstone

  Name:   David J. Gladstone   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT SA

SERIES A PREFERRED UNITS

PARTNERSHIP UNIT DESIGNATION

Reference is made to the First Amended and Restated Agreement of Limited
Partnership (the “Partnership Agreement”) of Gladstone Land Limited Partnership,
a Delaware limited partnership (the “Partnership”), of which this Partnership
Unit Designation shall become a part.

Capitalized terms used herein and not defined herein shall have the meanings
ascribed thereto in the Partnership Agreement. Section references are (unless
otherwise specified) references to sections in this Partnership Unit
Designation.

The General Partner has set forth in this Partnership Unit Designation the
following description of the preferences and other rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption of a class and series of Partnership Interests to be
represented by Partnership Units which shall be referred to as the “Series A
Preferred Units”:

1. Designation and Number. A series of Partnership Units in the Partnership,
designated as the “Series A Preferred Units”, is hereby established. The number
of Series A Preferred Units shall be 2,000,000.

2. Rank. Series A Preferred Units will, with respect to distribution rights and
rights upon liquidation of the Partnership, rank (a) senior to the OP Units, and
to all other classes and series of Units ranking junior to Series A Preferred
Units with respect to distribution rights or rights upon liquidation of the
Partnership; (b) on a parity with the Preferred Parity Units with respect to
distribution rights and rights upon liquidation of the Partnership; (c) junior
to all classes and series of Units issued by the Partnership, the terms of which
specifically provide that such Units rank senior to Series A Preferred Units
with respect to distribution rights and rights upon liquidation of the
Partnership; and (d) junior to all existing and future indebtedness of the
Partnership.

3. Voting. Holders of Series A Preferred Units shall not have any voting rights,
except with respect to those matters required by law.

4. Nonliquidating Distributions. Except as otherwise provided in Sections 5 and
6 of this Partnership Unit Designation:

(a) Holders of Series A Preferred Units shall be entitled to receive, when and
as authorized by the General Partner and declared by the Partnership out of
funds of the Partnership legally available for payment, preferential cumulative
cash distributions at the rate of 6.375% per annum of the $25.00 liquidation
preference per Series A Preferred Unit, equal to a fixed annual amount of
$1.59375 per Series A Preferred Unit; provided, however, that if the Parent
fails to redeem or call for redemption all shares of 6.375% Series A Cumulative
Term Preferred Stock of the Parent on September 30, 2021, the distribution rate
on the Series A Preferred Units shall increase by 3.0% per Series A Preferred
Unit per annum to 9.375% until such shares of 6.375% Series A Cumulative Term
Preferred Stock of the Parent are redeemed or



--------------------------------------------------------------------------------

called for redemption. Distributions on the Series A Preferred Units shall be
cumulative from (but excluding) the date of original issue and shall be payable
monthly in arrears on or before the last day of each month, or if such day is
not a Business Day, on the immediately succeeding Business Day or on such later
date as designated by the Parent’s Board of Directors, with the same force and
effect as if paid on such date. Any distribution payable on the Series A
Preferred Units for any partial distribution period will be computed on the
basis of a 360-day year consisting of twelve 30-day months. Distributions will
be payable to holders of record as they appear in the records of the Partnership
at the close of business on the applicable record date, which shall be such date
designated by the General Partner that is not more than 20 nor less than seven
days prior to the applicable distribution payment date.

(b) No distribution on Series A Preferred Units shall be authorized by the
General Partner or declared or paid or set apart for payment by the Partnership
at such time as the terms and provisions of any agreement of the General
Partner, the Parent or the Partnership, including any agreement relating to the
indebtedness of any of them, prohibits such declaration, payment or setting
apart for payment or provides that such declaration, payment or setting apart
for payment would constitute a breach thereof or a default thereunder, or if
such declaration or payment shall be restricted or prohibited by law.

(c) Notwithstanding the foregoing, distributions on Series A Preferred Units
will accrue whether or not the Partnership has earnings, whether or not there
are funds legally available for the payment of such distributions, whether or
not such distributions are declared and whether or not such distributions are
prohibited by agreement. Except as set forth in the next sentence, no
distributions will be declared or paid or set apart for payment on Preferred
Parity Units, OP Units or other Partnership Units ranking junior to Series A
Preferred Units with respect to distribution rights or rights upon liquidation
of the Partnership, for any period unless full cumulative distributions have
been or contemporaneously are declared and paid or declared and a sum sufficient
for the payment thereof is set apart for such payment on Series A Preferred
Units for all past distribution periods and the then current distribution
period. When distributions are not paid in full (or a sum sufficient for such
full payment is not so set apart) upon Series A Preferred Units and other
Preferred Parity Units, all distributions declared upon Series A Preferred Units
and other Preferred Parity Units shall be declared pro rata so that the amount
of distributions declared per Series A Preferred Unit and other Preferred Parity
Unit shall in all cases bear to each other the same ratio that accumulated
distributions per Series A Preferred Unit and other Preferred Parity Unit (which
shall not include any accumulation in respect of unpaid distributions for prior
distribution periods with respect to any Preferred Parity Units that are not
entitled to cumulative distributions) bear to each other.

(d) Except as provided in the immediately preceding paragraph, unless full
cumulative distributions on Series A Preferred Units have been or
contemporaneously are declared and paid or declared and a sum sufficient for the
payment thereof is set apart for payment for all past distribution periods and
the then current distribution period, no distributions (other than in OP Units
or other Partnership Units ranking junior to Series A Preferred Units with
respect to distribution rights or rights upon liquidation of the Partnership)
shall be declared or paid or set aside for payment upon any Preferred Parity
Units, OP Units or other Partnership Units ranking junior to Series A Preferred
Units with respect to distribution rights or rights upon liquidation of the
Partnership, nor shall any Preferred Parity Units, OP Units or other Partnership
Units ranking junior to Series A Preferred Units with respect to distribution
rights or rights upon liquidation of the Partnership be redeemed, purchased or
otherwise acquired for any



--------------------------------------------------------------------------------

consideration (or any moneys be paid to or made available for a sinking fund for
the redemption of any such shares) by the Partnership (except (i) by conversion
into or exchange for OP Units or other Partnership Units ranking junior to
Series A Preferred Units with respect to distribution rights and rights upon
liquidation of the Partnership, (ii) in connection with the redemption, purchase
or acquisition of equity securities under incentive, benefit or share purchase
plans of the Parent for officers, directors or employees or others performing or
providing similar services, or (iii) by other redemption, purchase or
acquisition of such equity securities by the Parent for the purpose of
preserving the Parent’s ability to qualify to be taxed as a REIT). Nothing in
this paragraph shall be construed to prohibit the Parent from acquiring OP Units
pursuant to Section 8.06(b) of the Partnership Agreement.

(e) Holders of Series A Preferred Units shall not be entitled to any
distribution in excess of full cumulative distributions on Series A Preferred
Units as provided above. Any distribution made on Series A Preferred Units shall
first be credited against the earliest accrued but unpaid distribution due with
respect to such shares which remains payable. No interest, or sum of money in
lieu of interest, shall be payable in respect of any distribution payment or
payments on Series A Preferred Units which may be in arrears.

(f) In determining whether a distribution (other than upon voluntary or
involuntary liquidation), redemption or other acquisition of the Partnership
Units or otherwise is permitted under Delaware law, no effect shall be given to
the amounts that would be needed, if the Partnership were to be liquidated at
the time of the distribution, to satisfy the preferential rights upon
distribution of holders of Partnership Units whose preferential rights are
superior to those receiving the distribution.

(g) This Section 4 is intended to provide the Holder of a Series A Preferred
Unit with the same entitlement to periodic distributions per Series A Preferred
Unit as a holder of a share of 6.375% Series A Cumulative Term Preferred Stock
of the Parent and shall be interpreted consistently therewith.

5. Liquidation Preference.

(a) Upon the liquidation of the Partnership, the holders of Series A Preferred
Units are entitled to be paid out of the assets of the Partnership legally
available for distribution to its Partners a liquidation preference equal to the
sum of (i) $25.00 per Series A Preferred Unit, and (ii) an amount equal to all
accumulated and unpaid distributions to but excluding the date of the redemption
without interest, in cash or property at its fair market value as determined by
the General Partner before any distribution of assets is made with respect to OP
Units or other Partnership Units ranking junior to Series A Preferred Units with
respect to distribution rights or rights upon liquidation of the Partnership.

(b) If upon any liquidation of the Partnership, the assets of the Partnership,
or proceeds thereof, distributable among the holders of Series A Preferred Units
shall be insufficient to pay in full the preferential amount and liquidating
payments on any other class or series of Preferred Parity Units, then such
assets, or the proceeds thereof, shall be distributed among the holders of
Series A Preferred Units and any such other Preferred Parity Units ratably in
the same proportion as the respective amounts that would be payable on such
Series A Preferred Units and any such other Preferred Parity Units if all
amounts payable thereon were paid in full.



--------------------------------------------------------------------------------

(c) Upon the liquidation of the Partnership, after payment shall have been made
in full in respect of the Series A Preferred Units, the holders of Series A
Preferred Units shall not be entitled to receive any further amounts in respect
of Series A Preferred Units.

(d) None of a consolidation or merger of the Partnership with or into another
entity, a merger of another entity with or into the Partnership, a sale, lease
or conveyance of all or substantially all of the Partnership’s property shall be
considered a liquidation of the affairs of the Partnership for purposes of this
Section 5.

6. Conversion. Series A Preferred Units are not convertible into or exchangeable
for any other securities or property.

7. Redemption. In the event that shares of 6.375% Series A Cumulative Term
Preferred Stock of the Parent are redeemed for cash in accordance with the
governing documents of the Parent, then, concurrently therewith, an equivalent
number of Series A Preferred Units held by the Parent shall be automatically
redeemed for the same amount of cash paid with respect to the redeemed shares of
6.375% Series A Cumulative Term Preferred Stock of Parent. Any such redemption
of Series A Preferred Units will be effective at the same time as the redemption
of the corresponding shares of 6.375% Series A Cumulative Term Preferred Stock
of Parent.

8. No Maturity or Sinking Fund. The Series A Preferred Units have no maturity
date. No sinking fund has been established for the retirement or redemption of
Series A Preferred Units.